FILED

UNITED STATES DISTRICT COURT _|UL 2 0 2016
FOR THE DISTRICT OF COLUMBIA '
C|erk, U.S. Dlstrlct & Bankruptcy

Defendant.

counts for the D|strlct of Co|umbla

)
UNlTED STATES OF AMERICA )
)
v. )

) Criminal No. 10-265-3 (RCL)
SAQUON BETHEA, )
)
)
)

MEMORANDUM OPINION AND ORDER

Before the Court is defendant Saquon Bethea’s motion [227], seeking a sentence reduction
under 18 I.J.S.C. § 3582(0)(2) and based upon the retroactive application of Amendment 782 to the
U.S. Sentencing Guidelines. After considering the motion, the govemment’s response [24l], the
federal public defender’s filing [243], the entire record herein, and the applicable law, the Court
finds Bethea’s original sentence was not based on a subsequently-lowered Sentencing Guidelines
range and that he is therefore ineligible for a sentence reduction under § 3582(¢)(2). Accordingly,
the Court will DENY his motion.

BACKGROUND

On September 13, 201 l, a grand jury in the District of Columbia returned a superseding
indictment charging Bethea and three co-defendants with drug-related crimes. PSR_ 11 9.
Specifically, Bethea was charged with conspiracy to distribute and possess with intent to distribute
five kilograms or more of cocaine and 280 grams or more of cocaine base. Ia’. On September 23,

20l l, Bethea pled guilty to this charge. Id. at 11 15.

Pursuant to Federal Rule of Criminal Procedure 1l(c)(l)(C), the parties entered into a
written plea agreement, which established 84 months imprisonment as Bethea’s appropriate
sentence. PSR 11 18; Plea Agreement 11 3, ECF'No. l42. This plea agreement was "wired" to
Bethea’s three co-defendants, meaning that if any one of his three co-defendants failed to enter
into his plea agreement, then the government could withdraw or void Bethea’s agreement entirely.
Plea Agreement 1 6. That, however, did not happen: all four co-defendants pled guilty, and on
February 28, 2012, and Court sentenced Bethea to 84 months imprisonment in accordance with
the prison term negotiated in his plea agreement. See ECF No. l87, at 2. Before doing so, the Court
calculated his Sentencing Guidelines range to be 84 to 105 months. ECF No. 227-3.

In his present motion, Bethea asks the Court to reduce his 84-month sentence to 70 months
pursuant to 18 U.S.C. § 3582(0)(2). Although generally speaking a court may not modify a term
of imprisonment once it has been imposed, § 3582(0)(2) provides an exception. See Dillon v.
United States, 560 U.S. 8l7, 824 (2010;) ("Section 3582(c)(2) establishes an exception to the
general rule of finality."). Under this statutory provision, a court may  authorized to modify a
prison tenn where the original sentence was "based on a sentencing range that has subsequently
been lowered by the Sentencing Commission." 18 U.S.C. § 3582(0)(2). On April 30, 2014, the
U.S. Sentencing Commission submitted to Congress Amendment 782 of the U.S. Sentencing
Guidelines, proposing a downward revision to sentencing ranges for drug trafficking offenses. The
Commission then passed Amendment 788 to allow Amendment 782’s revisions to be applied
retroactively. On November l, 20l4, Amendment 782 and its retroactive application became
effective, and Bethea now argues that these amendments authorize the Court to reduce his sentence

to as low 70 _rnonths. For the reasons stated below, the Court will deny Bethea’s motion, finding

that it lacks the authority to reduce his sentence because the original sentence was not "based on"
a sentencing range that has been subsequently lowered by the Sentencing Commission.

`DISCUS_SION

Because Bethea’s original sentence was not "based on" a subsequently lowered sentencing
range, he is ineligible for a sentence reduction under § 3582(0)(2). In order for the Court to have
the authority to reduce a defendant’s sentence under § 3582(0)(2), the defendant must satisfy two
basic eligibility requirements: his sentence must have been "‘based on’ a subsequently-lowered
guideline range, [and] . . . the sentence reduction [must be] consistent with U.S.S.G. § lBl.l0, the
policy statement governing § 3582(0)(2) proceedings." In re Sealed Case, 722 F.3d 36l, 366 (D.C.
Cir. 20l3) (quoting Dillon v. Unitea' .S`-tates, 56(l U.S. 8l7, 827 (2010)).

In considering these requirements,. it is often difficult to assess whether or not a sentence
was "based on" a specific sentencing range when a defendant and the government entered into a
plea agreement and the Court imposed the sentence contained in that agreement. When conducting
this analysis, the D.C. Circuit has ruled that "the focus . . . ought to be on the reasons given by the
district court for accepting the sentence that it ultimately imposed, not on the parties’ agreement."
United States v. Epps, 707 F.3d 337, 353 (D.C. Cir. 2013) (citation omitted)). Further',' "a
defendant’s sentence is ‘based on’ a subsequently-lowered guideline range ‘to whatever exter_it’
that range was a relevant part of the analytic framework the judge used to determine the sentence."
In re Sealed Cas'e, 722 F.3d 36l, 366 (D.C. Cir. 2013) (citing Freen-'ian v. Unitea' States, 131 S. Ct.

2685, 2692 (2011)).

To more fully uhderstand the contours of Epps’s "based on" standard, this Court looks in

part to United States v. Gross, Crim. No. l0-0(l36, ECF No. 52 (D.D.C. Feb. 2, 2016) (Friedman,

.J.). ln that case, the defendant similarly brought a motion for a sentence reduction under `§

3582(0)(2) years after receiving the sentence originally agreed to in his plea agreement. In Gross,
the Court found that the defendant’s sentence was not "based on" on any specific sentencing range,
even though the sentence was within the Guidelines range the judge calculated before imposing
his sentence. Judge Friedman reasoned that "the Court’s [previous sentencing] decision to accept
the plea agreement was not based on the Sentencing Guidelines . . . because the plea agreement
was a global resolution of all the pending charges against [the defendant] in both federal and local
courts." Ia'. at 9 (emphasis in original). Importantly, the Court came to that decision even after it
calculated the defendant’s relevant "sentencing range under the Guidelines as required by law."
Id. at 4 (citing United States v. Duv_all, 701 F.3d 479, 483 (D.C. Cir. 2013)). As a result, the Court
ruled that it did not have the authority to reduce the defendant’s sentence under § 3582(0)(2). Id.

Bethea’s case is in many ways similar. Like the defendant in Gross, Bethea’s sentence was
not based on the Guidelines range the Court calculated before imposing its sentence. Instead, the
Court accepted a proposed sentence that arose out of private and particular negotiations designed
to globally resolve all the charges brought against Bethea and his three co-defendants. Indeed, as
Bethea’s plea agreement was "wired" to other his co-defendant’s proposed agreements, the
govemment presumably negotiated and ultimately settled on the terms of Bethea’s plea agreement,
including his 84-month sentence, not with an eye towards the Sentencing Guidelines but in an
effort to simultaneously obtain guilty pleas from Bethea and all three of his co-defendants.

This interpretation is supported both by the text of the plea agreement itself and by Bethea’s
presentencing report. Paragraphs three and fourteen of Bethea’s plea agreement work together to
clearly demonstrate that the 84-month prison tenn was not based on a Sentencing Guidelines range.
First, paragraph three reads, "[t]he Government and your client agree that a sentence of 7 years

(84 months) of imprisonment is the appropriate sentence for this offense." Plea Agreement 11 3,

.l;¢.¢.i-

ECF No. l42. Next, paragraph fourteen states: "lf your client is sentenced upon consideration of
the Sentencing Guidelines, rather than pursuant to paragraph three of this agreement, the following
terms apply . . . . " Id. at 11 14 (emphasis added). In other words, paragraph fourteen indicates that
Bethea’s 84-month sentence was based on an agreement with the government and not upon
consideration of the Guidelines_707 F.3d 337, 351 (D.C. Cir. 2013) ("[W]hen there is a Rule ll(c)(l)(C) plea agreement,

ought to be on the reasons given by the district court for accepting the sentence that it ultimately _

imposed, not on the parties’ agreement." (citation omitted)). Unlike Ep`ps and In re Sealed Case,

722 F.3d 361 (D.C. Cir. 20l3), however, the defendant points to no evidence in the sentencing_

transcript or otherwise to suggest the sentencing judge imposed his sentence with reference to the

Guidelines. See Epps, 707 F.3d at 351 (focusing on the text of defendant’s plea agreement and the

judge’s statements at the sentencing hearing to determine the "Guidelines formed the basis for

[defendant’s] sentence); In re Sealea' Case, 722 F.3d at 365-66 (explaining that the district court’s

- statements at the defendant’s sentencing hearing made it clear that the "guideline range was the

basis for his sentence"); see also United States v. Barajas, 2016 WL _1328095, Crim. No. ll-148
(ESH) (Apr. 5, 2016) ("[C]ourts in this .Circuit have found three sources of evidence for
determining the connection between a Rule ll(c)(l)(C) sentence and the Guideline range:
sentencing hearings, plea hean`ng, and the text of the plea agreement."); Um`ted States v. Moon,
Crim. No.- 10-51 (RMC), ECF No. 542 (D.D.C. Jan. 28, 2016) (fmding that the defendant’s
sentence was not based on a Guidelines range because "the plea agreement did not refer to any
sentencing range provided by the Guidelines, and the Guidelines range was not a part of the Court’ s
calculus in determining the sentence"); United States v. Galaviz, 130 F. Supp. f.*)d l97, 202-03

(D.D.C. 201 5) (fmding that the sentencing judge’s discussion of a specific guidelines range at the

plea and sentencing hearings showed the sentence was "based on" that range). As discussed, the`°

text of Bethea’s plea agreement shows that the parties settled on 84 months for reasons separate
and distinct from the Sentencing Guidelines, and the defendant has failed to show that the Court
made additional considerations when imposing that particular sentence. As such, the Court finds
that the Bethea’s original sentence was not "based on" a subsequently-lowered Sentencing

Guidelines range; therefore, he is ineligible for a sentence reduction.

f|'

To undercut this analysis, Bethea primarily argues that his 84-month sentence must have
been based on a Sentencing Guidelines range because it was at the very low-end of the relevant
range the Court calculated before imposing its sentence. Moreover, defendant looks to the
govemment’s original sentencing memorandum, which argues the 84 month sentence was
appropriate in part because it was "within his guideline range." Mot. to Reduce Sentence 3-4, ECF
No. 243 (quoting Sentencing Memorandum 3, ECF No. 177). Indeed, there is no dispute that the
Court calculated Bethea’s range to be 84 to 105 months before imposing his 84-month sentence
and that the Sentencing Commission has since lowered the that range to 70 to 87 months.

But the fact that the Court imposed a sentence at the low-end of a calculated range is not
alone sufficient to show that the sentence was "based on" that range. This principle is demonstrated
in United States v. Moore, where a defendant entered into a Rule ll(c)(l)(C) agreement and
received a mandatory minimum sentence of 120 months after the district court judge calculated
his Sentencing Guidelines range|to be 108 to 135 months. 930 F. Supp. 2d 141 (D.D.C 2013).
Even though the ultimate sentence was within the Guidelines range, the Court ruled that the
sentence was "based on the statutory minimum and the parties’ agreement, . . . not based on the
guideliries." Ia'. at 143-44; see also Um`ted States v. Jones, 2012 WL 5954183, Crim No. 05-318
(D.D.C. Nov. 27, 20l2) (ruling that even though the defendant’s negotiated 60-month sentence
fell within the Guidelines range of 57 to 71 months, the sentence was not "based on" the sentencing
range). Although these cases deal specifically with mandatory minimums, they stand for the
proposition that a judge’s decision to impose a sentence within a defendant’s calculated Guidelines
range does not by itself show that the judge’s sentence was based on that sentencing range.

In sum, Bethea has not provided sufficient evidence to show the sentencing judge used the

Guidelines range as "a relevant part of the analytic framework." In re Sealea' Case, 722 F.3d 361,

366 (D.C. Cir. 2013). The plea agreement was drafted in such a way to exclude any consideration
of the Sentencing Guidelines unless the Court decided not to impose the 84-month prison terrn,
which of was course not the case. Moreover, the parties’ agreement was primarily negotiated to
resolve all charges against Bethea and his co-defendants_not to ensure adherence to the
Sentencing Guidelines. Without additional evidence of the judge’s intentions, it is therefore more
likely that the sentencing judge accepted Bethea’s plea agreement and imposed the 811-month
sentence so as to not disrupt the government’s efforts to negotiate and enter into a group of
interlocking plea agreements_a consideration that has nothing to do with a specific sentencing
range. The fact that the sentence was within the calculated Guidelines range is alone insufficient
to show that Bethea is eligible for a sentence reduction under § 3582(c)(2).

After considering the motion, the govemment’s response, the federal public defender’s
filing, the entire record herein, and the applicable law, the Court finds that Bethea is ineligible for

sentence reduction and will DENY his motion.

IT IS SO ORDERED on this 20th day of July, 2016.

c'.ée-£¢¢a"

Ro ce C. Lamberth
United States District Judge